Citation Nr: 1039784	
Decision Date: 10/25/10    Archive Date: 11/01/10

DOCKET NO.  07-39 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence was received in order to 
reopen a claim for service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a psychiatric disorder.

4.  Entitlement to service connection for a disability 
characterized by sinus bradycardia.

5.  Entitlement to service connection for a disability 
characterized by leukocytosis.

6.  Entitlement to service connection for chronic bronchitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1973 to 
October 1975.  The Veteran also apparently spent an unspecified 
period of time thereafter in the Army Reserve or in the Marine 
Corps.  Clarification is needed as is a search for additional 
medical records.

This matter comes before the Board of Veterans' Appeals (Board) 
on an appeal from rating decisions that were issued by the 
Regional Office (RO) in Honolulu, Hawaii.

The Veteran testified before the undersigned Veterans Law Judge 
at a July 2010, Travel Board hearing that was held at the RO.

The issue of entitlement to service connection for sleep apnea 
has been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the Board 
does not have jurisdiction over it , and it is referred to 
the AOJ for appropriate action. 

The issues of entitlement to service connection for a low back 
disorder, entitlement to service connection for a psychiatric 
disorder, entitlement to service connection for a disability 
characterized by sinus bradycardia, entitlement to service 
connection for a disability characterized by leukocytosis, and 
entitlement to service connection for chronic bronchitis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a back 
disorder was originally denied in a rating decision that was 
dated in January 1977.  It was held that no chronic back disorder 
was shown.  It was again denied in an August 1988 rating decision 
on the basis that new and material evidence was not received.  
The Veteran was notified of these decisions and his appellate 
rights, but did not perfect a timely appeal from either decision.

2.  The evidence received since the August 1988 rating decision 
related to an unestablished fact and raised a reasonable 
possibility of substantiating the claim of service connection for 
a low back disorder.  This is the last final decision on any 
basis.


CONCLUSIONS OF LAW

1.  The RO's rating decision in August 1988 that denied reopening 
a claim for service connection for a low back disorder is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 
20.1103 (2009). 
 
2. New and material evidence was received to reopen the claim of 
service connection for a low back disorder. 38 U.S.C.A. § 5108 
(West 2002);
38 C.F.R. § 3.156 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claims.  Given the favorable action taken 
with respect to the claim that is decided herein below, the Board 
finds that no further assistance in developing the facts 
pertinent to this claim is required at this time.  

In a January 1977 rating decision the RO denied service 
connection for a low back disorder.  The RO denied service 
connection because while the Veteran claimed that he injured his 
back in a truck accident that occurred during his service there 
was no record of the occurrence of this accident or of any in 
service treatment for a back injury.  The Veteran sought to 
reopen his claim for service connection for a back injury in June 
1988; his application was denied in an August 1988 rating 
decision on the basis that new and material evidence was not 
received.  The Veteran did not timely file a notice of 
disagreement with respect to either of these decisions, which 
became final.  Therefore, the Board must first ascertain in this 
case whether new and material evidence has been received.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an un-
established fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

At the time of the prior denial of the Veteran's claim, the 
evidence of record consisted of the Veteran's service treatment 
records from his active service in the Army, his DD-214, and his 
written contention that he was in a truck accident in the Army 
when he ran into a dirt bank.  He claimed that he injured his 
chest and back in this accident.

Evidence received since the August 1988 rating decision includes 
VA treatment records, private treatment records, lay statements, 
a March 1976 Medical Board Report concerning the Veteran that was 
authored by a Navy doctor, and the Veteran's testimony at the 
July 2010 hearing.

The March 1976 Medical Board Report indicated that the Veteran 
was then a private in the Marine Corps.  At that time, the 
Veteran told a Navy medical provider that he injured his back in 
a vehicle accident while he was in the Army.  (He also reported 
that he was discharged 1 week later from the Army-not otherwise 
confirmed in the medical or administrative records.)  The Veteran 
reported that he had back pain since that time.  The Veteran told 
the Navy doctor that he did not reveal this to the individuals 
who performed his Marine Corps entrance examination.  The Veteran 
presented during medical processing complaining of back pain and 
reported to sick call on additional occasions complaining of pain 
that was exacerbated by prolonged standing and physical activity.  
Consequently, a naval doctor recommended separation from active 
duty.  At the time of the Medical Board examination the Veteran 
had full active range of motion of his spine and there were no 
muscle spasms or neurological deficits.  However, there was pain 
over the lower lumbar area on palpation and an x-ray of the 
Veteran's low back revealed spondylolisis.  Discharge was 
recommended on the basis that the Veteran did not meet the 
minimum standards for enlistment or induction into naval service.  

It is noted that the service treatment records folder suggests 
that the appellant was released from the Army Reserve in 1976.

The Veteran also submitted a lay statement from a former medic 
who wrote that she treated the Veteran for back pain while he was 
stationed in Germany, and lay statements from friends and family 
members who wrote that the Veteran had a long history of back 
pain.  The Veteran's VA treatment records show complaints of back 
pain.  At his hearing, the Veteran testified that he hurt his 
back on two occasions during his service in the Army.  On the 
first occasion he fell and hit his back on a rock.  On the second 
occasion he injured his back in a truck accident.  He testified 
that he had back pain since these accidents.

This evidence is new insofar as it was not of record at the time 
of the prior decisions.  It is material insofar as this evidence 
relates to an unestablished fact and raises a reasonable 
possibility of substantiating the Veteran's claim.  Therefore, 
the requirements to reopen the Veteran's claim for service 
connection for a back disorder were met.

ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for a back disorder is reopened.


REMAND

The Veteran claims that he has a back disorder, a psychiatric 
disorder, a disability characterized by sinus bradycardia, a 
disability characterized by leukocytosis, and chronic bronchitis 
and that all of these disorders were incurred during his military 
service or are otherwise related to his military service.

With respect to the Veteran's claim for service connection for a 
back disorder, this claim having been reopened the Board finds 
that additional development is needed.  First, the Board notes 
that the March 1976 Medical Board Report that is in the claims 
file indicates that the Veteran served in the Marine Corps for 
some period of time and that he complained of back pains therein.  
However, there is no other documentation of the Veteran's Marine 
Corps service in the claims file and there are no service 
treatment records pertaining to any medical care that the Veteran 
received while he was in the Marines.  Other records suggest he 
was assigned to the Army Reserve after his active duty ended in 
October 1975.  Given the findings set forth in the Medical Board 
Report, this evidence, if it exists, is certainly relevant to the 
Veteran's claim.  

Second, the Veteran's VA treatment records contain numerous 
references to the Veteran's receipt of Social Security disability 
benefits.  According to these records the Veteran stopped working 
in 1986 after he was involved in a motor vehicle accident.  While 
this suggests that the Veteran's receipt of Social Security 
disability benefits relates to a disability that onset after 
service, this cannot be conclusively determined without a copy of 
the records.  It is possible that the Social Security records 
contain information relevant to the Veteran's claims.  

The Board notes that VA regulations provide that VA will make as 
many requests as are necessary to obtain relevant records from a 
federal department or agency, such as a military service 
department or the Social Security Administration. VA will end 
such efforts only if it concludes that the records sought do not 
exist, or that further attempts to obtain them would be futile. 
See 38 C.F.R. § 3.159(c)(2). 

Additionally, the Medical Board Report and the lay statements of 
record tend to confirm the Veteran's testimony that he was 
involved in a truck accident during his Army service and injured 
his back.  Furthermore, while the evidence indicates that the 
Veteran's back disorder predated his Marine Corps service, there 
is no medical opinion regarding possible aggravation therein.  
Under the circumstances of this case, the duty to assist requires 
VA to obtain a medical examination that addresses these issues.

With respect to the Veteran's claim that he has a psychiatric 
disorder that was caused by his service, the Board acknowledges 
that the Veteran's service treatment records are negative for any 
complaints of, or treatment for, a mental disorder of any kind.  
While there is one mention of the possibility that the Veteran's 
frequent abdominal complaints were psychosomatic in nature, VA 
previously determined that these complaints represented the in-
service onset of the Veteran's present gastritis based on the 
medical evidence of record.  Therefore, they were not 
psychosomatic in nature and, in any event, there is no evidence 
in the Veteran's VA or private treatment records that any of his 
present physical complaints have a psychological origin.  

However, at his July 2010 hearing the Veteran testified that he 
had psychiatric problems that began in, or shortly after, his 
service.  He developed problems controlling his anger which 
resulted in episodes of violence.  He believes that this was due 
to the effects of his military training because he was trained to 
pursue the enemy during wartime although he never actually served 
in a combat area.  His VA treatment records reflect that the 
Veteran frequently has difficulty with anger, reported 
longstanding depression, and that he was diagnosed with a mood 
disorder.  Under these circumstances, the Board finds that a 
psychiatric examination should be conducted to determine the 
nature and etiology of any psychiatric disorder that the Veteran 
is diagnosed with.  

With respect to the Veteran's claims that he has disabilities 
that are characterized by sinus bradycardia and leukocytosis, the 
Board notes that both of these disorders are mentioned in the 
Veteran's service treatment records.  However, the record does 
not reflect whether the Veteran still has either of these 
disorders.  Moreover, it is unclear whether either of these 
disorders actually represents a disability or whether they are 
more akin to abnormal laboratory findings.  Thus, a VA 
examination is necessary to determine whether the Veteran 
currently has sinus bradycardia or leukocytosis and whether 
either of these disorders are actually disabling conditions or if 
they are associated with any disabling condition that the Veteran 
may have.  

With respect to the Veteran's claim for service connection for 
bronchitis, although his service records show occasional 
treatment for bronchitis and upper respiratory infections in 
service there were no respiratory disorders noted on his 
discharge examination and the Veteran is not diagnosed with a 
respiratory disorder other than sleep apnea.  However, he 
testified to continued difficulty breathing.  The record reflects 
that the Veteran was examined by VA in connection with a pension 
claim in May 2005 and that the examiner at that time related the 
Veteran's breathing problems to gastroesophogeal reflux disease 
(GERD).  The Veteran has since been service connected for 
gastritis.  Thus, an examination is necessary to determine 
whether the Veteran currently has a respiratory disorder that is 
related to the instances of bronchitis in service or to his 
service connected gastrointestinal disability.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should contact all appropriate 
sources and attempt to verify the Veteran's 
service in the Marine Corps or the Army 
Reserve in or around 1976.  The appellant's 
assistance in verifying this service should 
be sought as needed.  The RO/AMC should also 
obtain the Veteran's Marine Corps treatment 
records, including his entrance examination 
and all documents pertaining to his 
separation.  If these documents cannot be 
obtained then documentation of this fact, as 
well as all of the efforts that were made to 
obtain the records, should be placed in the 
claims file.  The Veteran and his 
representative should also be notified of 
VA's inability to obtain the records.

2.  The RO/AMC should obtain the Veteran's 
Social Security disability records.  If these 
records do not exist or cannot be obtained, 
documentation of this fact, as well as all 
efforts that were made to obtain the records, 
should be placed in the claims file.  If 
applicable, the Veteran and his 
representative should be notified of VA's 
inability to obtain the records.

3.  A VA examination of the Veteran's back 
should be scheduled in order to determine the 
nature and etiology of any current back 
disorder.  All necessary tests and studies 
should be performed.  First it should be 
determined if a chronic acquired back 
disorder is present.  If a back disorder is 
diagnosed, the examiner should provide the 
following opinions:

	(a)  Is the Veteran's current back 
disorder at least as likely as not (at least 
50 percent likely) the same as, related to 
the spondylolisis that was diagnosed in the 
March 1976 Medical Board Report?

	(b) if the answer to (a) is yes, is it 
clear and unmistakable (obvious or manifest) 
that this disorder was not permanently 
aggravated beyond its normal progression by 
the Veteran's Marine Corps service? This 
question must be answered using the "clear 
and unmistakable" standard of certainty.  

	(c)  Is the Veteran's current back 
disorder consistent with residuals of 
injuries that could have been sustained in a 
claimed truck accident that occurred in or 
around 1974?  If so, can the lack of findings 
or history during service in the mid 1970's 
be reconciled with the current findings?

	(d)  If that answer to (c) is yes, is it 
at least as likely as not (at least 50 
percent likely) that the Veteran's current 
back disorder was due to a disease or injury 
that occurred during his service, including 
an in-service truck accident.  For the 
purpose of providing this opinion, the 
examiner should assume that the Veteran was 
in fact in a truck accident during his 
service, notwithstanding the lack of 
documentation of this in his service 
treatment records.  However, the examiner's 
conclusion as to the nature and severity of 
any injuries sustained in the truck accident 
should be based entirely on his or her 
assessment of the evidence of record, 
including the Veteran's statements.  In 
providing this opinion, the examiner should 
also discuss the effects of the post-service 
vehicle accident that the Veteran was in.

The examiner should provide a complete 
rationale for his or her conclusions in the 
report of examination.  If the examiner 
cannot answer one or more of the above 
questions without resort to undue 
speculation, he or she should explain why 
this is the case in the report.

4.  The Veteran should be afforded a VA 
medical examination to determine whether he 
currently has either sinus bradycardia or 
leukocytosis or disabilities manifested by 
these findings.  All necessary tests and 
studies should be performed.  The examiner 
should provide the following opinions:

	(a)  if the Veteran currently has sinus 
bradycardia, is this either an actually 
disabling condition or a symptom of a 
disability that the Veteran presently has?

	(b)  if the answer to (a) is yes, is it at 
least as likely not (at least 50 percent 
likely) that this onset during the Veteran's 
service or is due to a disease or injury that  
was incurred in service?

	(c) if the Veteran currently has 
leukocytosis, is this either an actually 
disabling condition or a symptom of a 
disability that the Veteran presently has?

	(d)  if the answer to (c) is yes, is it at 
least as likely not (at least 50 percent 
likely) that this onset during the Veteran's 
service or is due to a disease or injury that  
was incurred in service?

The examiner should provide a complete 
rationale for his or her conclusions in the 
report of examination.  If the examiner 
cannot answer one or more of the above 
questions without resort to undue 
speculation, he or she should explain why 
this is the case in the report.

5.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current respiratory disorder 
that the Veteran has.  All necessary tests 
and studies should be performed.  If a 
respiratory disorder is diagnosed then the 
examiner should provide an opinion concerning 
whether it is at least as likely as not (at 
least 50 percent likely) that this disorder 
onset in service or is due to a disease or 
injury that was incurred during the Veteran's 
service.  The examiner should also explain 
whether the respiratory disorder is at least 
as likely as not caused or aggravated by the 
Veteran's gastritis.  The examiner should 
provide a complete rationale for his or her 
conclusions in his or her report.  If the 
examiner is unable to provide the requested 
opinion(s), then he or she should explain why 
this is the case.  

6.  The Veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any mental disorder 
that the Veteran may have.  All necessary 
tests and studies should be performed.  If a 
psychiatric disorder is diagnosed then the 
examiner should provide an opinion concerning 
whether it is at least as likely as not (at 
least 50 percent likely) that this onset 
during service or was caused by the Veteran's 
service.  The examiner should provide a 
complete rationale for his or her conclusions 
in his or her report.  If the examiner is 
unable to provide the requested opinion(s), 
then he or she should explain why this is the 
case.  

7.  After completion of the above 
development, the Veteran's claims should be 
re-adjudicated.  If the determination remains 
unfavorable to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC) and 
given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.  The appellant has the 
right to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


